The plaintiff moved for judgment against the defendant; motion refused, the court being of opinion that the judgment of the Supreme Court directed a new trial. To this ruling of the court the plaintiff excepted. The plaintiff moved to try. Defendant said he was not ready. The plaintiff insisted that a trial only can be had on the facts already agreed. The defendant insisted that he was entitled to an additional finding as to the location of the land in controversy, and the court being of opinion that the course was intimated by the Supreme Court, continued the cause that there might be a new trial in regard to that matter, and refused to give judgment, from which plaintiff appealed.
When this case was before us on a former occasion               (501) (110 N.C. 353), we held in effect that, upon the case agreed, the plaintiff was entitled to recover; but at the conclusion of the opinion it was stated that there should be a new trial. His Honor therefore was well warranted in ruling as he did.
Upon further consideration, we think that a new trial should not have been ordered, but that this Court should have directed that a judgment be entered for the plaintiff in the court below.
REVERSED.